      Case 3:19-cv-00160 Document 46 Filed on 03/12/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 12, 2020
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

FEDERAL TRADE COMMISSION,                 §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §     CIVIL ACTION NO. 3:19–CV–00160
                                          §
IBACKPACK OF TEXAS, LLC,                  §
ET AL.,                                   §
                                          §
             Defendants.                  §


                                        ORDER

       Defendant Douglas Monahan has filed two requests for a pre-motion conference.

See Dkts. 43–44. He seeks leave to exceed the summary judgment page limit by ten pages

and leave to file an amended summary judgment response. Plaintiff is opposed to both

requests. See Dkt. 45.

       Because Monahan is proceeding pro se, I am inclined to bend over backwards to

give him a full and fair opportunity to present his best defense. Accordingly, I GRANT

Monahan ten additional pages, and he may file an amended summary judgment

response by March 26, 2020. Plaintiff shall have seven days to file its reply to Monahan’s

response.

       Monahan is warned that I will not grant any further extensions. Monahan is also

cautioned that upon filing his amended summary judgment response, he must send Plaintiff

a copy via email, as well as via certified mail. If Monahan fails to serve Plaintiff in
     Case 3:19-cv-00160 Document 46 Filed on 03/12/20 in TXSD Page 2 of 2



accordance with this order, his filing will be struck, and I will not consider it in ruling on

Plaintiff’s motion for summary judgment.

       Further, the Southern District of Texas recently announced that due to COVID-19,

all civil jury trials are suspended until April 1, 2020. In light of the uncertainty created by

COVID-19, at this time, all remaining docket control deadlines are suspended. If

necessary, I will modify the remaining docket control deadlines sometime after ruling on

the motion for summary judgment.

       SIGNED at Galveston, Texas, this 12th day of March, 2020.



                                           ______________________________________
                                                     ANDREW M. EDISON
                                             UNITED STATES MAGISTRATE JUDGE
